 Case 2:18-cr-00735-MCA Document 102 Filed 02/23/21 Page 1 of 3 PageID: 766




WINDELS MARX
Windels Marx Lane &
Mittendorf, LLP




Jeffrey C. Hoffman
156 West 56th Street, New York,
T. 212.237.1000 F. 212.262.1215
jhoffman@windelsmarx.com


                                                       February 23, 2021


Via ECF
Honorable Madeline Cox Arleo
United States District Judge
Martin Luther King, Jr. Federal
Bldg. & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

RE: United States v. Paul Parmar, Criminal No. 2:18-cr-00735-MCA
    Request to Amend Motion Schedule

Dear Judge Arleo:

      I am writing to respectfully request a modification of the motion schedule
previously extended by this Court. At the time that the motion schedule was
previously set and extended, it was the belief of the parties that the discovery
process was complete. However, the Government has just received a belated
response to one of its subpoenas which will result in an additional production.

      As this Court noted in the aforementioned Order, this matter is a
complex case within the meaning of the Speedy Trial Act, 18 U.S.C. §
3161(h)(7)(B)(ii). The parties have been actively attempting to move the
discovery and motion process along at a reasonable pace, but the process is not
yet complete.
 Case 2:18-cr-00735-MCA Document 102 Filed 02/23/21 Page 2 of 3 PageID: 767

Honorable Madeline Cox Arleo
February 23, 2021
Page 2



       This Court’s most recent Order set March 4, 2021, for the defense to file
motions, with a response date by the Government of April 5, 2021 and a reply
date, if any, by April 19, 2021. I have spoken with counsel for the co-defendant
and the Government, and it is currently the belief of the parties that the
Government should complete the provision of this new production of discovery
during the week of March 15, 2021.

      The Government has received thousands of documents, however it is
their belief that most of it is duplicative of prior discovery and that the new
material will be far more limited. Assuming that is an accurate picture, we
request the following: defense motions to be due on April 15, 2021, with the
Government response due May 13, 2021, and any reply by the defendants due
May 27, 2021.

      Counsel for Mr. Bakhshi joins in this application, and the Government
has also consented to this request. Assuming that the production is received
in the currently anticipated timeframe, this schedule should allow the motion
process to proceed.


                                    Respectfully submitted,

                                           S/ Jeffrey C. Hoffman

                                    Jeffrey C. Hoffman
                                    Windels Marx Lane & Mittendorf, LLP
                                    156 West 56th Street, New York, New
                                    York 10019
                                    Tel: 212.237.1018 | Fax: 212.262.1215
                                    jhoffman@windelsmarx.com




cc: AUSA Nicholas Grippo
   AUSA Catherine Murphy
   AUSA Heather Suchorsky
 Case 2:18-cr-00735-MCA Document 102 Filed 02/23/21 Page 3 of 3 PageID: 768

Honorable Madeline Cox Arleo
February 23, 2021
Page 3



   AUSA Leslie Lehnert


   Kenneth A. Caruso
   Mukasey Frenchman & Sklaroff


   Franklin G. Monsour, Jr.
   Squire Patton Boggs
